WALLACH, Circuit Judge,
with whom RADER, Chief Judge, and REYNA, Circuit Judge, join, dissenting from denial of the petition for rehearing en banc.
According to statute, the United States Court of International Trade (“CIT”) reviews the International Trade Commission’s (“ITC”) material injury determinations for substantial evidence. 19 U.S.C. § 1516a(b) (2006). This court currently reviews the CIT’s substantial evidence determinations de novo. Atlantic Sugar, Ltd. v. United States, 744 F.2d 1556, 1559 n. 10 (Fed.Cir.1984). Perhaps recognizing the duplicative and inefficient nature of de novo review, this court has inconsistently applied that standard in the almost thirty years since Atlantic Sugar was decided. Most notably, the CIT’s remands to the ITC for additional explanation are reviewed deferentially for an abuse of discretion, but remands for additional findings are reviewed de novo. There is no statutory or practical basis to distinguish the two.
I believe this conflict should be resolved in favor of deferential review, consistent with the “misapprehended or grossly misapplied” standard articulated by the Supreme Court in Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 491, 71 S.Ct. 456, 95 L.Ed. 456 (1951).1 Under that review, the CIT’s substantial evidence determinations would be reversed only if the CIT “misapprehended or grossly misapplied” the substantial evidence standard.2 Id. Deferential review is ap*957propriate because of the CIT’s unique appellate role and its institutional expertise in trade matters. Because of the conflict in this court’s case law and the importance of this issue, I believe the de novo standard should be reconsidered en banc. I dissent from this court’s contrary ruling.
I. Atlantic Sugar
This court’s application of the de novo standard, and the perennial challenges to its appropriateness, began with a single, unsupported footnote in Atlantic Sugar. 744 F.2d at 1559 n. 10. Citing to no authority, the footnote stated: “We review [the CIT’s] review of an ITC determination by applying anew the statute’s express judicial review standard.”3 Id. “Other than citation to [19 U.S.C.] § 1516a, Atlantic Sugar gave no explanation for according no deference to decisions of the [CIT].” Zenith Elecs. Corp. v. United States, 99 F.3d 1576, 1580 (Fed.Cir.1996) (Rader, J., concurring). The statute upon which Atlantic Sugar relied is located in the “Scope and Standard of Review” section of the “Court of International Trade Procedure” chapter of Title 28, and specifies that “the court shall review the matter as specified in [19 U.S.C. § 1516a(b) ]” (which requires substantial evidence review).4 28 U.S.C. § 2640(b). Thus, Congress assigned substantial evidence review to the CIT and the statute makes no grant to this court of that same standard of review. Nippon Steel Corp. v. United States, 458 F.3d 1345, 1350 (Fed.Cir.2006). Congress designated the substantial evidence standard as “Court of International Trade Procedure.” This court is bound by law to respect Congress’ decision. See Universal Camera, 340 U.S. at 491, 71 S.Ct. 456 (adopting the “misapprehended or grossly misapplied” standard because Congress had placed substantial evidence review “in the keeping of the Courts of Appeals”).
The legislative history of § 1516a(b) further weighs against de novo review. Congress adopted § 1516a(b) to “eliminate de novo review of determinations or assessments made pursuant to the antidumping and countervailing duty laws” because such review was “time-consuming and du-plicative.” H.R.Rep. No. 96-317, at 181 (1979). While this statement was made in reference to eliminating de novo review of agency determinations, to which “Congress has entrusted the decision-making authority in a specialized, complex economic situation,” S.Rep. No. 96-249, at 252 (1979), reprinted at 1979 U.S.C.C.A.N. 381, 638, Congress clearly recognized the intense, fact-based nature of trade cases. Duplica-tive and burdensome review at the appellate level is inconsistent with Congress’ professed goal of streamlining trade cases at the agency and trial court levels. It is evident that the overarching intent of the 1979 legislation was to eliminate the “time-consuming and duplicative” work that the Atlantic Sugar standard later imposed.
II. This Court’s Case Law Under Atlantic Sugar
Members of this court have questioned the propriety of the Atlantic Sugar standard in the past and will continue to do so. See, e.g., Zenith, 99 F.3d at 1580 (Rader, *958J., concurring) (“Although bound to follow the Atlantic Sugar standard, I perceive that the statute and its history suggest that this court has misapprehended the proper standard of review.”); id. at 1582 (Rader, J., concurring) (“Since Atlantic Sugar, this court has questioned either directly or by implication the propriety of duplicating the review of the [CIT].”). Indeed, while purporting to apply de novo review, the court has sub silentio adopted a modification giving “due respect” and/or “great weight” to the opinion of the CIT, indicating some unpredictable amount of deference the court believes the CIT’s decisions command.5 Suramenca de Aleaciones Laminadas, C.A. v. United States, 44 F.3d 978, 983 (Fed.Cir.1994); Nippon Steel, 458 F.3d at 1351.
Even more peculiar is this court’s development of a bifurcated application of the Atlantic Sugar standard, which has no basis in the statute or in case law. Under this approach, as articulated in NSK itself:
The appropriate standard of review depends on the posture of the case. When the [CIT] orders the Commission to enter a negative determination, this court steps into the shoes of the trade court and conducts a de novo review of whether the Commission’s determinations are supported by substantial evidence. This court also reviews the Commission’s determinations for substantial evidence when the [CIT] “remand[s] to the Commission, giving it two options on how to proceed: [1] reopen the record in order to obtain substantial evidence to support its adverse impact conclusion or [2] make a determination that subject imports will have no adverse impact should the orders be revoked.” By contrast, we review remand orders issued by the [CIT] for abuse of discretion when the trade court does not assess the sufficiency of the evidence supporting the Commission’s determinations or require additional investigation by the Commission, but “merely remand[s] the matter for additional explanation that would clarify the Commission’s determination.”
NSK Corp. v. U.S. Int’l Trade Comm’n, 716 F.3d 1352, 1363 (Fed.Cir.2013) (quoting Nippon Steel Corp. v. U.S. Int’l Trade Comm’n, 494 F.3d 1371, 1378 (Fed.Cir. 2007); Altx, Inc. v. United States, 370 F.3d 1108, 1117 (Fed.Cir.2004)). The abuse of discretion standard in the court’s current framework appears to have been first articulated in Taiwan Semiconductors Industry Association v. International Trade Commission, which cites only to a Third Circuit case’s passing mention of that standard. 266 F.3d 1339, 1344 (Fed.Cir.2001) (citing Marshall v. Lansing, 839 F.2d 933, 940 (3d Cir.1988)). Thus, this court currently applies two different standards of review depending upon its interpretation of the CIT’s remand instructions.
The distinction between remanding for additional explanation and remanding to reopen the record to provide additional support for adverse impact conclusions is *959not found in the trade statute, see 19 U.S.C § 1516a(c)(3), and does not follow common sense. There is simply no principled difference between when the CIT remands a case to the agency for further explanation or for additional evidence. In both situations, the CIT finds that a determination was not supported by substantial evidence and sends it back to the agency. Whether the CIT remands for clarification or for clarifying data is of little consequence. In fact, the CIT often gives the agency the choice of how to deal with the evidentiary insufficiency, suggesting the agency may reopen the record at its choosing. See, e.g., Tropicana Prods., Inc. v. United States, 484 F.Supp.2d 1330, 1354 (2007) (“If it finds it necessary or efficacious, the Commission may reopen the record.”). Allowing an agency to effectively choose at whim this court’s standard of CIT review is simply nonsensical.
In addition to its questionable provenance, this clumsy framework is unworkable. Indeed, even in NSK, the court wrestled with the question of whether the CIT had remanded for additional evidence or additional explanation in order to determine which standard to apply. NSK, 716 F.3d at 1363-64. Other cases portray a similar struggle, for there is no substantive difference between the two. See, e.g., Diamond Sawblades Mfrs. Coal. v. United States, 612 F.3d 1348, 1356-58 (Fed.Cir. 2010) (providing a lengthy and labored analysis of whether the CIT’s remand was for additional explanation or based on a finding of insufficient evidence); Altx, 370 F.3d at 1117 (including an extensive analysis of the appropriate standard of review). This court now applies two conflicting standards of review in ITC cases and this conflict must be resolved en banc.
III. Deference to the CIT’s Decisions Is Appropriate
Deference in appeals where the CIT reviewed the ITC’s material injury determinations is particularly warranted in light of the CIT’s recognized expertise in international trade. United States v. Haggar Apparel Co., 526 U.S. 380, 394, 119 S.Ct. 1392, 143 L.Ed.2d 480 (1999) (“The expertise of the [CIT] ... guides it in making complex determinations in a specialized area of the law....”). This court has also acknowledged the expertise of the CIT: “To be sure, judges of the [CIT] are experts in [cases reviewing the Commission’s material injury determinations], which form most of their docket, while this court’s judges are characterized as generalists, as trade cases comprise only about six percent of the Federal Circuit docket.” Nippon Steel, 458 F.3d at 1350. The inappropriateness of de novo review given this expertise has likewise been noted: “In addition to adding unnecessary time and expense to the appeal process, the Atlantic Sugar standard undercuts the benefits this court derives from the experience and expertise of the [CIT].” Zenith, 99 F.3d at 1583 (Rader, J., concurring).
The legislative history of the Customs Courts Act of 1980 repeatedly emphasizes the “specialized experience” of the Customs Court, the CIT’s predecessor.6 See, e.g., H.R.J.Rep. No. 96-1235 (1980), reprinted in 1980 U.S.C.C.A.N. 3729. This experience can be traced back to 1890, when the Customs Court began as “the board of *960general appraisers, an administrative unit within the Department of the Treasury, which was responsible for the review of decisions by Customs officials as to the rate and amount of duty imposed on imported merchandise, as well as the value of such merchandise.” Id. at 18, reprinted in 1980 U.S.C.C.A.N. 3729, 3730 (Statement by Rep. Rodino). In the years that followed, “the court gradually became an integral part of the Federal judicial system,” and in 1956 Congress declared it an Article III court. Id.
This unique appellate path from an agency to a specialized Article III court makes the CIT and its expertise in trade matters sui generis among Article III courts. This is especially true in reviewing antidumping issues, such as the ITC’s material injury determinations. See Ad Hoc Shrimp Trade Action Comm. v. United States, 618 F.3d 1316, 1321 (Fed.Cir. 2010) (quoting Int’l Trading Co. v. United States, 281 F.3d 1268, 1274 (Fed.Cir.2002) (“[T]he [CIT] ‘has expertise in addressing antidumping issues and deals on a daily basis with the practical aspects of trade practice.’ ”)).
In opposition to rehearing en banc, the Timken Company argues that there is nothing novel or anomalous about a court of appeals applying the de novo standard in reviewing a trial court’s sufficiency of evidence determination, even in the context of specialty courts. Timken’s Resp. in Opp’n to Pet. 3-6. There is no indication, it argues, that trade cases require different treatment. Such arguments disregard the CIT’s unique procedures and its active role in supervising the development of administrative records in trade cases. The CIT is not simply a subject-specialty court; it also has a unique role in the litigation process.
Under its governing statute, the CIT either remands trade cases to the agency for further explanation or development of the record, or it sustains the agency’s determination. 19 U.S.C. § 1516a(c), (e). Unlike other settings, the agency’s remand redetermination returns to the CIT (and to the same judge) for reexamination. In this typically multi-year, iterative process, the case is repeatedly remanded until the CIT finds the determination is supported by substantial evidence and therefore can be sustained. Parties cannot appeal a remand decision until the CIT ultimately sustains the agency’s decision. Thus, when an appeal arrives at this court, we are tasked with reviewing multiple dispositions made over a period of years by the same judge.
Therefore, by the time a case is finally appealed to this court, the length and complexity of the case history make true “de novo ” review wasteful and impracticable. Moreover, such a unique procedural environment highlights the sui generis character of the CIT. In no other situation does a court identify gaps in the evidence in an administrative record and task the agency with further explaining its determination or supplementing the record, over and over again until the substantial evidence threshold is met. Beyond being subject specialists, the judges of the CIT assume a unique role in overseeing the development of each of their cases.
This court often takes note of the complex procedural history of cases from the CIT. See, e.g., Nippon Steel, 494 F.3d at 1373 (“The complex procedural history of this sunset review spans more than six years and includes four determinations by the Commission and six opinions from the [CIT].”); Nippon Steel, 458 F.3d at 1348 (“This antidumping case has a procedural history spanning six years, which now includes four determinations by the Commission, four opinions from the [CIT], and one prior opinion from this court.”). Perhaps *961because no reviewing court could truly review such a process de novo, this court has opined on several occasions that a more appropriate standard may be whether the CIT “misapprehended or grossly misapplied” the substantial evidence standard of review. See, e.g., Suramerica, 44 F.8d at 982-83 n. 1; see also Zenith, 99 F.3d at 1579 (Plager, J., concurring).
This case is a perfect example. As this court observed, the CIT engaged in “extensive” proceedings in which it authored six separate decisions and reviewed five successive injury determinations by the ITC. NSK, 716 F.3d at 1355. The CIT reviewed thousands of pages of record evidence, identified gaps in the ITC’s findings, and ordered a series of targeted remands to resolve the insuffi-ciencies, ultimately affirming a negative injury determination once it was satisfied with the ITC’s determination. Id. at 1355-63. This court purportedly reviewed all of this de novo by reapplying the substantial evidence analysis. It did so with five and half pages of analysis, and in one fell swoop, it reversed and vacated the CIT’s orders, and reinstated the ITC’s affirmative injury determination, seven years into litigation.
As is evident, then, by applying the same standard as the CIT, the Federal Circuit renders the CIT’s review superfluous and deprives litigants of the benefits of the CIT’s subject-expertise, as well as its case-specific experience.7 Replacing our current “de novo ” standard with a more appropriate standard would restore the deference the CIT deserves as an expert court, and would remedy this inefficient and wasteful process. In addition, it would no longer “encourage[ ] disappointed litigants with deep pockets to seek a second bite at the apple, often with no visible benefits except to the litigators since generally we are not likely to reverse on that ground.” Zenith, 99 F.3d at 1579 (Plager, J., concurring).
IV. Developments in Trade Law and Administrative Law
Significant developments in the areas of trade law and administrative law in the three decades since Atlantic Sugar was decided further weigh in favor of deference to the CIT. The trade regime has transformed dramatically over the past three decades, requiring the CIT to keep abreast of the near-constant developments in that area. These developments occur not just domestically, but at the international level. Hence, the judges of the CIT closely monitor the activity of international bodies, including the World Trade Organization. Predictably, then, there have been significant revisions to the trade statutes. Even the underlying legal standard in Atlantic Sugar — the “best information available rule” — has been replaced with the complex “facts available framework.” Compare 19 U.S.C. § 1677e(b) (1982) with 19 U.S.C. § 1677e (2006).8 Such frequent developments in trade law further distinguish the CIT and highlight the appropriateness of a deferential standard of review. The trans-formative developments in trade law since Atlantic Sugar was decided vitiate our adherence to a three-decade-old case.
There have also been major developments in Supreme Court jurisprudence in the area of administrative law, including *962the advent of Chevron deference and the articulation of Mead deference. Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984); United States v. Mead Corp., 533 U.S. 218, 226-27, 121 S.Ct. 2164, 150 L.Ed.2d 292 (2001). Indeed, Chevron was decided just three months to the day before Atlantic Sugar, and its impact on administrative law is immeasurable.
In the three decades since Atlantic Sugar was decided, the Supreme Court has reviewed four decisions of the CIT. Three of these cases dealt with Chevron deference.9 In 1999, the Court examined whether customs classification regulations are entitled to Chevron deference. Haggar Apparel, 526 U.S. at 394, 119 S.Ct. 1392 (“Like other courts, the [CIT] must, when appropriate, give regulations Chevron deference.”). Similarly, in United States v. Eurodif S.A., 555 U.S. 305, 129 S.Ct. 878, 172 L.Ed.2d 679 (2009), the Court analyzed the reasonableness of the Department of Commerce’s interpretation of a statute. 555 U.S. at 316, 129 S.Ct. 878 (“[A] change in regulatory treatment ... is not a basis for declining to analyze the agency’s interpretation under the Chevron framework. [T]he whole point of Chevron is to leave the discretion provided by the ambiguities of a statute with the implementing agency.”) (internal citation and quotation marks omitted). Finally, and most notably, the Court used a CIT customs classification case as a platform for reaffirming Skidmore deference. Mead, 533 U.S. at 221, 121 S.Ct. 2164 (“We agree that a tariff classification has no claim to judicial deference under Chevron, there being no indication that Congress intended such a ruling to carry the force of law, but we hold that under Skidmore v. Swift & Co., 323 U.S. 134, 65 S.Ct. 161, 89 L.Ed. 124 (1944), the ruling is eligible to claim respect according to its persuasiveness.”).
While these cases do not specifically address the legal issues involved in ITC injury cases, they illustrate the significant shift in administrative law that has occurred since Atlantic Sugar; in particular, a shift in which greater deference is granted to administrative agencies at the trial court level. Subjecting an agency’s work to duplicative substantial evidence review sails counter to the currents in administrative law.
For the foregoing reasons, I believe the court should have taken this opportunity to review the propriety of continued adherence to Atlantic Sugar. Atlantic Sugar’s de novo review is inefficient, obsolete, and thwarts the will of Congress. It is, in short, bad law under any reasoned application of stare decisis.

. Universal Camera was an appeal from the Second Circuit's review of a National Labor Relations Board enforcement order, which is reviewed in the first instance by the regional circuit courts of appeal. 340 U.S. at 491, 71 S.Ct. 456. The Supreme Court has also applied the "misapprehended or grossly misapplied” standard in other contexts where Congress placed the substantial evidence standard in the keeping of the courts of appeals. See, e.g., Am. Textile Mfrs. Inst., Inc. v. Donovan, 452 U.S. 490, 522-23, 101 S.Ct. 2478, 69 L.Ed.2d 185 (1981) (regulations issued by Occupational Safety and Health Administration); Fed. Trade Comm'n v. Ind. Fed'n of Dentists, 476 U.S. 447, 453, 106 S.Ct. 2009, 90 L.Ed.2d 445 (1986) (Federal Trade Commission’s order regarding unfair methods of competition).
Appellant Timken Company argues the "misapprehended or grossly misapplied” standard is not appropriate for second-level review at the courts of appeals. See Timken's Resp. in Opp’n to Pet. 7. In other words, appellant contends the standard is used by the Supreme Court in deciding to grant certiorari when the circuit court "misapprehended or misapplied” the substantial evidence standard. This is not so. For example, in American Textile, the Supreme Court granted cer-tiorari, but ultimately concluded the court of appeals did not misapprehend or misapply the substantial evidence standard, and thus affirmed that aspect of the decision. Am. Textile Mfrs., 452 U.S. at 530, 101 S.Ct. 2478. Appellant is correct that the Universal Camera standard is not applied in all second-tier substantial review cases; rather, it addresses the role of a second-level reviewing court when Congress has allocated the substantial evidence review to a particular lower court. Universal Camera, 340 U.S. at 491, 71 S.Ct. 456. As discussed below, Congress has placed substantial evidence review of the ITC’s material evidence determinations in the keeping of the CIT, and the statute makes no mention of this court engaging in that same review. 19 U.S.C. § 1516a(b).


. The appropriateness of the Universal Camera standard has been recognized by judges of this court. See, e.g., Zenith Elecs. Corp. v. United States, 99 F.3d 1576, 1579 (Fed.Cir. 1996) (Plager, J., concurring) ("The Universal Camera standard utilized by the Supreme Court in similar situations makes eminently good sense. I would apply it here, as well as in comparable situations in which we review *957the judgment of a reviewing court which has already applied the substantial-evidence-in-the-record test to an initial adjudication."). See further discussion infra Part II.


. Despite this pronouncement, the Atlantic Sugar court’s "substantial evidence” analysis comprises only the final page of its decision.


. This subsection of the statute has not been revised since Atlantic Sugar, other than some renumbering. See 19 U.S.C. § 1516a(b)(1)(B)(i) (2006); 19 U.S.C. § 1516a (b)(1)(B) (1982).


. This modified Atlantic Sugar standard is evident in this court’s more recent decisions: “When performing a substantial evidence review, ... we give great weight to the informed opinion of the [CIT]. Indeed, it is nearly always the starting point of our analysis.” Cleo Inc. v. United States, 501 F.3d 1291, 1296 (Fed.Cir.2007) (emphasis added) (citations and internal quotation marks omitted); see also Taiwan Semiconductors Indus. Ass'n v. Int’l Trade Comm’n, 266 F.3d 1339, 1343-44 (Fed.Cir.2001) ("On substantial evidence questions, this court reviews the [CIT’s] review of Commission decisions by stepping into the shoes of the [CIT] and duplicating its review under the standard in [the statute]. However, this court will not ignore the informed opinion of the [CIT] in performing its review. That court reviewed the record in considerable detail. Its opinion deserves due respect.") (emphasis added) (citations and internal quotation marks omitted).


. The legislative history also references the specialized experience of this court’s predecessor, the United States Court of Customs and Patent Appeals. However, the jurisdiction of that court was considerably altered in the Federal Courts Improvement Act of 1982, when it was merged with the U.S. Court of Claims. Accordingly, "this court’s judges are characterized as generalists,” whereas "judges of the Court of International Trade are experts in [trade] cases.” Nippon Steel, 458 F.3d at 1350.


. As noted, the same judge, here Judge Barzi-lay, handled the case through all iterations of remand and redetermination.


. In fact, part of the framework that replaced that in Atlantic Sugar was attributable to the Uruguay Round of negotiations of the General Agreement on Tariffs and Trade. Uruguay Round Agreements Act, Pub.L. No. 103-465, 108 Stat. 4809 (1994).


. The fourth case, United States v. U.S. Shoe Corp., 523 U.S. 360, 118 S.Ct 1290, 140 L.Ed.2d 453 (1998), is a case dealing with a customs tax found to be unconstitutional under the Export Clause, U.S. Const., Art. I, § 9, cl. 5.